         Case 2:19-bk-10119-RK                      Doc 181 Filed 10/22/19 Entered 10/22/19 13:21:57                                   Desc
                                                     Main Document     Page 1 of 6

 "    # $" $  %&"'                             &)*)*()#+,
 #$   #%( " 
 David A. Tilem
 Law Offices of David A. Tilem
 206 North Jackson Street, #201
 Glendale, CA 91206
 Tel: 888-257-7648 818-507-6000
 Fax: 818-507-6000
 DavidTilem@Tilemlaw.com




         Debtor
             

                                                    
                                       LOS ANGELES DIVISION

   -                                                                    "(#)-2:19-bk-10119-RK
 David Lee                                                                  ."(*-13


                                                                                                                            
                                                                                                                  
                                                                                            
                                                                                          
                                                                                               !"" !""#
                                                               /0

)"++#(*(("*(-#)(12(#    3            $
3 "  /03          4 5     /0-

! $$%&'()&*+ +,*-.()&*+-                 
    # "  (specify)- Law Offices of David A. Tilem
    "   6 - $ 54,125.00
    "    6 - $ 1,391.84
      "   /specify0- 3/26/2019 - 9/30/2019
    " "  (specify)- 206 North Jackson Street, Suite 201, Glendale, CA 91206
      (If more than one application is included in this notice, attach a separate sheet stating the above information for each
      Applicant)

7    .       11/19/2019                            2:30 pm            1675                &  16
         788(    $+" $"9::!7                              ;!!< &   $ " $"97=:!
         7!:;!   $< .$"9!>?=                       !;!8    $   $"9>!:!
         >;7:3   $* $"978:!




                                         

December 2016                                                           !                                            
Case 2:19-bk-10119-RK   Doc 181 Filed 10/22/19 Entered 10/22/19 13:21:57   Desc
                         Main Document     Page 2 of 6
        Case 2:19-bk-10119-RK                     Doc 181 Filed 10/22/19 Entered 10/22/19 13:21:57                                      Desc
                                                   Main Document     Page 3 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) NOTICE OF HEARING ON APPLICATION FOR
PAYMENT OF:INTERIM FEES AND/OR EXPENSES (11 U.S.C. § 331) will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/22/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/22/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
p
Honorable Robert Kwan                                          David Lee
United States Bankruptcy Court                                 840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                               Los Angeles, CA 90036
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 10/22/2019                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-10119-RK                     Doc 181 Filed 10/22/19 Entered 10/22/19 13:21:57                                      Desc
                                                   Main Document     Page 4 of 6




ECF Service List:


       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
       Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 181 Filed 10/22/19 Entered 10/22/19 13:21:57       Desc
                                     Main Document     Page 5 of 6


                                              Service List


Green Lawn Mortgage Loan Trust 1, BYUS Bank            CFG Merchant Solutions
Wright, Finlay & Zak, LLP                              180 Maiden Lane, FL 15
4665 MacArthur Court, Suite 200                        New York, NY 10038
Newport Beach, CA 92660-1881
                                                       Merchants Mortgage & Trust Corp.
Amer Assist ar Solutions, Inc.                         7400 E. Crestline Cir #250
P.O. Box 26095                                         Englewood, CO 80111
Columbus, OH 43226-0095
                                                       Rose Hopkins
Aldrige Pite, LLP                                      10023 ½ Grape Street
5375 Jutland Drive, Suite 200                          Los Angeles, Ca 90002
San Diego, CA 92101
                                                       Sandra Miller
BSI Financial Services                                 10023 Grape Street
314 S. Franklin Street, 2nd Floor                      Los Angeles, CA 90002
Titusville, PA 16354-2168
                                                       Strategic Funding Source
Comenity-Total Rewards Visa                            120 W 45th Street
P.O. Box 659450                                        New York, NY 10036
San Antonio, TX 78265-9450
                                                       Target
Comenity-TotalRewards Visa                             P.O. Box 108
P.O. Box 659450                                        Saint Louis, MO 63166
San Antonio, TX 78265-9450
                                                       CFG Merchant Solutions
                                                       180 Maiden Lane, FL 15
Comenity-TotalRewards Visa                             New York, NY 10038-5150
P.O. Box 659450
San Antonio, TX 78265-9450                             Discover Card
                                                       P.O. Box 51908
Chase                                                  Los Angeles, CA 90051
P.O. Box 901076
Ft. Worth, TX 76101-2076                               Discover it Miles Card
                                                       P.O. Box 51908
Discover Bank                                          Los Angeles, CA 90051-6208
Discover Products, Inc.
P.O. Box 3025                                          Franchise Tax Board
New Albany, OH 43054-3025                              Bankruptcy Section MS A340
                                                       P.O. Box 2952
Pentagon Federal Credit Union                          Sacramento, CA 95812-2952
2930 Eishenhower Avenue
Alexandria, VA 22314                                   First National Bank
                                                       P.O. Box 2557
Internal Revenue Service                               Omaha, FL 68103-2557
P.O. Box 7346
Philadelphia, PA 19101                                 Franchise Tax Board
                                                       P.O. Box 942840
Aztec Financial                                        Sacramento, CA 94240-0001
2624 West Magnolia Blvd.,
Burbank, CA 91505                                      Internal Revenue Service
                                                       Centralized Insolvency Operations
                                                       P.O. Box 7346
                                                       Philadelphia, PA 19101-7346
Case 2:19-bk-10119-RK           Doc 181 Filed 10/22/19 Entered 10/22/19 13:21:57         Desc
                                 Main Document     Page 6 of 6


JP Morgan Chase Bank, N.A.                        Pinnacle Credit Services, LLC
National Bankruptcy Department                    Resurgent Capital Services
P.O. Box 29505 AZ1-1191                           P.O. Box 10587
Phoenix, AZ 85038-9505                            Greenville, SC 29603-0587

LA DWP                                            Quantum 3 Group, LLC as agent for Comenity
111 N. Hope Street                                Bank
Los Angeles, CA 90012-2607                        P.O. Box 788
                                                  Kirkland, WA 98083-0788
LA County Treasurer and Tax Collector
P.O. Box 54110                                    Synchrony Bank
Los Angeles, CA 90054-0110                        Amazon Store Card
                                                  170 W. Election Road, Suite 125
Loancare a Service Link Company                   Draper, UT 84020-6425
P.O. Box 8068
Virginia Beach, VA 23450-8068                     Synchrony Bank
                                                  PRA Receivables Management LLC
Los Angeles County Treasurer and Tax Collector    P.O. Box 41021
Attn: Bankruptcy Unit                             Norfolk, VA 23541-1021
P.O. Box 54110
Los Angeles, CA 90054-0110                        Synchrony Bank
                                                  c/o PRA Receivables Management LLC
LVNV Funding, LLC                                 P.O. Box 41021
Resurgent Capital Services                        Norfolk, VA 23541-1021
P.O. Box 10587
Greenville, SC 29603-0587                         Target REDcard
                                                  P.O. box 5332
Mercury Payments Services, LLC                    Sioux Falls, SD 57117-5332
Card Services
P.O. Box 70168                                    US Bank
Philadelphia, PA 19176-0168                       P.O. Box 5229
                                                  Cincinnati, OH 45201-5229
Orbitz
P.O. Box 659450                                   US Bank Home Mortgage
San Antonio, TX 78265-9450                        4601 Frederica Street
                                                  Owensboro, KY 42301-7439
Pacific Private Money, Inc.
1555 Grant Avenue                                 Virgin America
Novato, CA 94945-3120                             P.O. Box 659450
                                                  San Antonio, TX 78265-7439
Pentagon Federal Credit Union
2930 Eishenhower Avenue                           YCCS, LLC
Alexandria, VA 22314-4557                         a Hawaiian Limited Liability Co.
                                                  c/o Baurch C. Cohen Esq.
Pentagon Federal Credit Union                     4929 Wilshire Blvd., #940
9494 Miramar Road                                 Los Angeles, CA 90010-3889
San Diego, CA 92126-4417
                                                  Selene Finance, LP
Pentagon Federal Credit Union                     9990 Richmond Ave.
Attn: Bankruptcy Department                       Houston, TX 77042
P.O. Box 1432
Alexandria, VA 22313-1432                         Undeliverable Mail
                                                  Incorp Services
                                                  17888 76th Court North
                                                  Loxahatchee, FL 33470
